Citation Nr: 0904338	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to December 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the Board finds 
that additional development is required in order to comply 
with these duties.  A review of the record does not reflect 
the Veteran was sent appropriate notification with respect to 
the instant case.  Consequently, a remand is required to 
ensure the Veteran receives appropriate notification.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the claimant-
Veteran's service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
For entitlement to assistance in the purchase of adaptive 
equipment only, the claimant-Veteran must have, as the result 
of a service-connected disease or injury, ankylosis of one or 
both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 
38 C.F.R. § 3.808.

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 
4.63.

In this case, the Veteran essentially contends that he is 
entitled to the benefit sought on appeal because he has loss 
of use of his left foot due to his service-connected back 
disorder.  The record confirms that he is service-connected 
for degenerative joint disease of the lumbar spine, as well 
as total left knee arthroplasty.

It is not clear from the competent medical evidence whether 
the Veteran has loss of use of the feet as defined by VA 
regulations.  In view of the foregoing, the Board finds that 
a competent medical examination is required in order to 
resolve the Veteran's eligibility for assistance in acquiring 
an automobile or other conveyance with special adaptive 
equipment or adaptive equipment only.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective notice 
under 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b) that includes an explanation what 
the Veteran must show to prevail in this 
claim, identify for the Veteran which 
evidence the VA will obtain and which 
evidence he is expected to present.  

2.  The Veteran should be afforded a VA 
examination to ascertain the extent of 
impairment attributable to his service-
connected disabilities with respect to any 
possible loss of use of a lower extremity.  
The claims folder should be made available 
to the examiner for review before the 
examination.

Following examination, the examiner should 
report whether the Veteran retains 
effective function in each foot or whether 
he would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance.  The determination 
must be made on the basis of the actual 
remaining function of the feet, that is, 
whether the acts such as balance, 
propulsion, etc., can be accomplished 
equally well by an amputation stump with 
prosthesis.  More importantly, the 
examiner should indicate whether such 
impairment is due to the service-connected 
degenerative joint disease of the lumbar 
spine and/or total left knee arthroplasty.  
The examiner should also indicate whether 
the Veteran has any ankylosis of the knee 
or hips, and/or permanent impairment of 
vision of both eyes, due to service 
connected disability.  A complete 
rationale for any opinion expressed should 
be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  After completing any additional 
development deemed necessary, readjudicate 
the issue on appeal.  If the benefits 
requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




